Title: From Thomas Jefferson to James Currie, 24 March 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Mar. 24. 1791.

Your favor of the 14th. was delivered to me on Sunday the 20th. I sent on the 21st. (by a person who possesses my confidence) your two notes to Mr. Potter. The intention was merely to prepare him for my calling on him myself, as we were not personally known to each other. His answer was ‘no effects at this time.’ On the 22d. (the day before yesterday) yours of the 15th. came to hand with the letter of advice and duplicate bills indorsed. I called on him yesterday, the 23d. He was out. I went again this morning and am just now returned. He has given me so candid a statement of his transactions with the drawer, as to leave not a shade of doubt in my mind of it’s truth. It was thus. He and the drawer became acquainted in a boarding house here, and attached to one another. He observed him one day very much agitated, and suspecting it was a money matter, asked an explanation. The drawer told him he had 11 pipes of wine in the hands of a broker, in pledge; that he had allowed R. M. £75. a pipe for them, and that they were now about to be sacrificed at vendue, to raise 1000. Dollars. Potter advanced him the thousand dollars and took the wine as a security. Afterwards the drawer sold one pipe to a Mr. Russel of Virga. and received  the money with Potter’s consent. He then sold a 2d. which Potter would not let go but on the purchaser’s paying him 100. Dollars of the money. After this he drew on Potter at different times so as now to owe him about £434. Pennsylva. money, and the 9. remaining pipes are reduced to 8. by ullage and are the only effects the drawer has in Potter’s hands. The utmost he expects to get for these 8. pipes is £50. a piece, consequently the effects in his hands fall short of the sum they are pledged for; so that the answer finally given to me was ‘no effects in his hands at this time.’ All I could do then was to engage him, if he should be put in cash, to secure these bills; and he has promised, the moment he is so, that he will give me notice: and he supposes it rather probable that if the drawer has any thing to recieve or pay here, he will make use of him as his banker. I now inclose you the first bills, unindorsed, by post, because it is the safest of all conveyances. The indorsed duplicates I retain for your further orders, and I confess to you that I do not think it probable any thing can be done with them. It is said that R[obert] M[orris] has lately made such a sale of Western lands in France, as will certainly stop all his gaps and overflow him again with wealth. I know not how true it is, but if true, perhaps he may set your debtor afloat. I have been unlucky as to the ladies mentioned to me in your letter, my labours having been so constant as not to leave me a moment to wait on them. I intend doing it this evening. Tomorrow they leave this place. Colo. Hamilton had to call on me three times before he found me at home. He was a witness to the reality of the obstacles to my enjoying more of his company. I shall await your orders & am with great sincerity Dear Sir Your affectionate friend & servant,

Th: Jefferson

